Exhibit 99.1 NEWS RELEASE July 12th 2012 Trading Symbols: AMM :TSX, AAU : NYSE MKT www.almadenminerals.com ALMADEN HITS 11.00 METERS OF 1.09 G/T AU AND 580.7 G/T AG (12.7 G/T AUEQ) IN IXTACA NORTH ZONE Almaden Minerals Ltd. (“Almaden” or “the Company”; AMM: TSX; AAU: NYSE MKT) is pleased to announce further results from the on-going four drill exploration program on the Company’s 100% owned Tuligtic project, Mexico with hole TU-12-145 drilled into the Ixtaca North Zone, a developing parallel zone to the Main Ixtaca Zone. The intercept in hole TU-12-145 includes high grades and expands the known extent of the Ixtaca North Zone. Highlights from hole TU-12-145 include the following intercepts (a more complete list of intercepts is shown in the table below): Hole TU-12-, SECTION 10+925: 19.00 meters @ 0.74 g/t gold and 369.1 g/t silver (8.1 g/t gold equivalent) Including15.60 meters @ 0.83 g/t gold @ 443.6 g/t silver (9.7 g/t gold equivalent) And11.00 meters @ 1.09 g/t gold and 580.7 g/t silver (12.7 g/t gold equivalent) And6.80 meters @ 1.13 g/t gold and 860.7 g/t silver (18.3 g/t gold equivalent) 47.90 meters @ 0.79 g/t gold and 41.2 g/t silver (1.6 g/t gold equivalent) J.D. Poliquin, Chairman of Almaden commented, “These new results continue to confirm and extend the Ixtaca mineralisation, a strong system of veining with sections that carry high gold and silver grades. Including the newly discovered Ixtaca North Zone, the Ixtaca vein system is wider than previously known. The new results reported today from the Ixtaca North Zone also show that high-grades exist in many areas of the Ixtaca vein system. Furthermore drilling to date on the Ixtaca vein system shows good overall continuity of mineralisation in both horizontal and vertical dimensions.” The Company currently has four drills operating on the Tuligtic project. Almaden plans to continue drilling operations throughout 2012. Below is a plan map, relevant section and table of significant intervals which will be posted to the Company’s website (www.almadenminerals.com). About the Ixtaca Property The 100% owned Ixtaca zone is a blind discovery made by the Company in 2010. The Main Ixtaca and Ixtaca North Zones of veining are thought to have a north-easterly trend. Holes to date suggest that the Main Ixtaca and Ixtaca North Zones are sub vertical with local variations. This interpretation suggests that true widths range from approximately 35% of intersected widths for a -70 degree hole to 94% of intersected widths for a -20 degree hole. The drilling completed to date has traced mineralisation over 1,000 meters along this northeast trend. Based upon observations atsurface and of core as drilling progresses, there seems to be a variety of veinlet orientationswithin the Northeast Extension Zone however overall the zone is currently interpreted to be dipping shallowly to the west and striking roughly north-south. Until this interpretation is confirmed true widths for the Northeast Extension intersections cannot be calculated with confidence at this time. Mr. Norm Dircks, P.Geo., a qualified person (“QP”) under the meaning of NI 43-101, is the QP and project manager of Almaden’s Ixtaca program and reviewed the technical information in this news release. The analyses reported were carried out at ALS Chemex Laboratories of North Vancouver using industry standard analytical techniques. For gold, samples are first analysed by fire assay and atomic absorption spectroscopy (“AAS”). Samples that return values greater than 10 g/t gold using this technique are then re-analysed by fire assay but with a gravimetric finish. Silver is first analysed by Inductively Coupled Plasma - Atomic Emission Spectroscopy (“ICP-AES”). Samples that return values greater than 100 g/t silver by ICP-AES are then re analysed by HF-HNO3-HCLO4 digestion with HCL leach and ICP-AES finish. Of these samples those that return silver values greater than 1,500 g/t are further analysed by fire assay with a gravimetric finish. - 1 - Hole # From (m) To (m) Interval (m)
